Title: To Benjamin Franklin from Johann Adolf Behrends, 28 October 1778: résumé
From: Behrends, Johann Adolf
To: Franklin, Benjamin


<Frankfurt am Main, October 28, 1778, in Latin: I am asking my good friend Mr. Bethmann, who is leaving for France, to bring you this letter. It expresses my admiration for you as founder of the fatherland, doctor of the human race on the matter of bodies’ electrical energy and illustrious member of the Republic of letters; most of all it tries to convey my boundless esteem for you as a human being. I burn with desire to meet you and render any service I can. Accept my congratulations on your appointment as foreign member of the French Royal Society of Medicine. May God grant you the freedom of your country!>